DETAILED ACTION
This Office action is in response to the amendment filed on March 9th, 2022.  Claims 24-43 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27, 30-39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0301893 (Stroup et al.).
Regarding claim 24, Stroup et al. discloses an apparatus for portable device sanitization management, comprising: a memory storing instructions (‘an electronic storage medium associated with the second processing system’ P 11); and a processor (‘the second processing system is provided as a remote computer system’ P 19) configured to execute the instructions to: receive, via a communication network, monitoring metadata associated with a portable device (PD), the monitoring metadata including an identifier of the PD (‘coupled to the first processing system in a wired or wireless fashion such that the remote computer gathers the unique identifier from the medical device … receive data to related to the sterilization/disinfection of the medical device via the first transceiver.’ P 19); determine a state of the PD using the monitoring metadata, the state indicating sanitization history information of the PD (‘The data related to the sterilization/disinfection can provide, inter alia, data which notes a particular event. This event stamp may comprise, for example, the time of the last sterilization/disinfection cycle and/or the last use of the particular device on a patient; etc.’ P 33); determine a sanitization policy for the PD, the sanitization policy including a recommended time between sanitization operations of the PD (‘an expiration time after which the device should not be without a further sterilization/disinfection cycle’ P 23); generate sanitization management data for the PD, the sanitization management data facilitating compliance with the sanitization policy by the PD (‘In certain preferred embodiments, the medical device is configured to communicate with this data server when placed into use on a patient, so that proper sterilization/disinfection of the device can be assessed and patient safety maintained.’ P 35); and transmit to one of a sanitation station and the PD, via the communication network, the sanitization management data (‘As the medical device is placed into use for patient care, the device can determine from the "event stamp" the last time it has been sterilized, and if it has been used on a patient since that time. If so, it can indicate to the user by means of an alarm, light, display, etc., that it is not in a proper sterilization/disinfection state, or even going into a halt state so that it may not be used. The "event stamp" may be determined by the medical device …by querying the remote computer,’ P 20).
The claimed invention differs from Stroup et al. in that the processor determines the future sterilization operation and transmits a command to perform future sterilization operation, whereas Stroup et al. generates and transmits the data required to make the determination, but it is unclear whether the determination is made by the processor.
The determination must occur because the medical device user is informed of it, through notification and/or power interruption, meaning either the medical device or the remote server made the required determination and issued the command (‘As the medical device is placed into use for patient care, the device can determine from the "event stamp" the last time it has been sterilized, and if it has been used on a patient since that time. If so, it can indicate to the user by means of an alarm, light, display, etc., that it is not in a proper sterilization/disinfection state, or even going into a halt state so that it may not be used. The "event stamp" may be determined by the medical device …by querying the remote computer,’ P 20), so the determination must be made, whether by the remote processor or the device itself.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the processor to determine future sterilization operation and transmit a command to perform future sterilization operation to remove the need for the devices to include their own software systems for determining this.
Stroup et al. also does not disclose the sanitation policy including both a recommended and maximum time between sanitization operations, listing only a single ‘expiration time’.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use both a recommended and maximum time to allow the user to choose a longer maximal time in situations where device use is more critical.
Regarding claim 25, Stroup et al. discloses the apparatus of claim 24, wherein the identifier of the PD is associated with a radio frequency identifier (RFID) tag of the PD (‘By way of example, each device may comprise an RFID tag, RuBee tag, bar code, etc. which is interrogated by a corresponding reader.’ P 16).
Regarding claim 26, Stroup et al. discloses the apparatus of claim 25, wherein the monitoring metadata is received from an RFID device installed at a building location and configured to read the RFID tag of the PD (‘The remote computer gathers the unique identifier from the medical device (e.g., by reading an RFID tag on the medical device’ P 27).
Regarding claim 27, Stroup et al. discloses the claimed invention except it is silent as to whether the RFID reader is installed in an office location, an examination room location, an operating room location, or a laboratory room location.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed place the sterilization chamber, and therefore it’s associated RFID reader, in these locations because they are common areas for using medical devices.
Regarding claim 30, Stroup et al. discloses the apparatus of claim 24, wherein the monitoring metadata is received from a sanitization station configured to perform the sanitization operation on the PD (‘The systems comprise: an enclosure, wherein the enclosure is configured to deliver UV light of between 10,000-250,000 mWs/cm2 within the enclosure, and wherein the enclosure is operably coupled to a first processing system comprising a first transceiver and a first microprocessor, the first processing system configured to generate data to related to sterilization/disinfection cycles initiated within the enclosure and to transmit the data via the first transceiver;’ P 11-12).
Regarding claim 31, Stroup et al. discloses the apparatus of claim 30, wherein the sanitization station is configured to detect that the PD is enclosed within the sanitization station (‘Alternatively, the reader may be within the enclosure, and the unique identifier only interrogated when the enclosure is sealed and sterilization/disinfection initiated.’ P 17).
Regarding claim 32, Stroup et al. discloses the apparatus of claim 30, wherein the monitoring metadata includes a sanitization record indicating the PD was sanitized at the sanitization station at a particular time, wherein the sanitization record forms the sanitization history information (‘The data related to the sterilization/disinfection can provide, inter alia, data which notes a particular event. This event stamp may comprise, for example, the time of the last sterilization/disinfection cycle and/or the last use of the particular device on a patient; etc.’ P 33, see also ‘The term "data related to the sterilization/disinfection of the medical device" refers to any data which refers to a characteristic of a specific sterilization/disinfection cycle. Such data can include, for example, … the total number of sterilization/disinfection cycles to which the medical device has been subjected, etc.’ P 23).
Regarding claim 33, Stroup et al. discloses the apparatus of claim 30, wherein the monitoring metadata includes one or more of a location of the sanitization station, an identification of an individual who performed a sanitization operation of the PD at the station, a duration of the sanitization operation of the PD at the station, and an indication whether the sanitization operation of the PD at the station was completed (‘The term "data related to the sterilization/disinfection of the medical device" refers to any data which refers to a characteristic of a specific sterilization/disinfection cycle. Such data can include, for example, the unique identifier of a particular device within the enclosure at the time of a sterilization/disinfection cycle, the start time and/or end time of the sterilization/disinfection cycle, the intensity of light employed, the elapsed time, an expiration time after which the device should not be used without a further sterilization/disinfection cycle, whether the device has been used since the sterilization/disinfection cycle occurred, the total number of sterilization/disinfection cycles to which the medical device has been subjected, etc.’ P 23).
Regarding claim 34, Stroup et al. discloses the apparatus of claim 24, wherein the processor is further configured to execute the instructions to: cause hosting of a management client for the PD at the apparatus, the management client configured to generate a notification that the future sanitization operation of the PD is now required (‘any attempt to use the device on another patient may be prevented by generating a warning to the user on the device itself;’ P 33).
Regarding claim 35, Stroup et al. discloses the claimed invention, except for the notification being configured to interrupt a functionality of the PD and require user interaction with the PD that acknowledges the notification before the PD can resume the functionality.  However, such interruptions requiring user acknowledgement are well known, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to add such a feature to ensure that the user did view the warning before proceeding.
Regarding claim 36, Stroup et al. discloses the apparatus of claim 34, wherein the notification is configured to power down the PD until the future sanitization operation of the PD is performed (‘any attempt to use the device on another patient may be prevented … by refusing to power the device on’ P 33).
Regarding claim 37, Stroup et al. discloses the apparatus of claim 34, wherein the notification is configured to not interrupt a functionality of the PD (‘any attempt to use the device on another patient may be prevented by generating a warning to the user on the device itself’ P 33, where no requirement for interruption is stated).
Regarding claim 38, Stroup et al. discloses the apparatus of claim 24, wherein the PD is not capable of running or hosting a management client (Implicit in the statement ‘As noted above, in certain embodiments the medical device is "smart," in that the device contains an on-board processing system and transceiver which may be exploited for communication as described above’ P 21.  If only certain embodiments include this feature, then some embodiments do not, it is further noted that Stroup discloses methods of communicating without running or hosting a management client, see ‘any attempt to use the device on another patient may be prevented … by alerting the user on a pager, cell phone, nursing station display; etc.’ P 33).
Regarding claim 39, Stroup et al. discloses the apparatus of claim 24, wherein the sanitization history information indicates one or more of a last sanitization operation performed on the PD, a time elapsed since the last sanitization operation of the PD, usage of the PD since the last sanitization operation, and location information of the PD since the last sanitization operation (‘The term "data related to the sterilization/disinfection of the medical device" refers to any data which refers to a characteristic of a specific sterilization/disinfection cycle. Such data can include, for example, the unique identifier of a particular device within the enclosure at the time of a sterilization/disinfection cycle, the start time and/or end time of the sterilization/disinfection cycle, the intensity of light employed, the elapsed time, an expiration time after which the device should not be used without a further sterilization/disinfection cycle, whether the device has been used since the sterilization/disinfection cycle occurred, the total number of sterilization/disinfection cycles to which the medical device has been subjected, etc.’ P 23).
Regarding claim 41, Stroup et al. discloses the apparatus of claim 24, wherein the command to perform the future sanitization operation of the PD is transmitted to the PD (‘In certain preferred embodiments, the medical device is configured to communicate with this data server when placed into use on a patient, so that proper sterilization/disinfection of the device can be assessed and patient safety maintained.’ P 35).
Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stroup et al. as applied to claim 26 above, and further in view of US 2011/0002821 (Hyde et al.).
Regarding claim 28, Stroup et al. discloses the claimed invention except for the monitoring metadata includes data indicating the building location and data reflecting an amount of time the PD is located at the building location.  Hyde et al. discloses a sterilization apparatus that assigns different sterilization policies based on location (‘For example, some areas 102 may be assigned a very high sterilization level where very high levels of sterility are desired. … In other examples, areas 102 where the levels of sterility may not need to be as high can be assigned a lower sterilization level.’ P 102).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Stroup et al. to include information indicating the building location and amount of time at the building if it was needed to distinguish between different sanitation policies, as done in Hyde et al.
Regarding claim 29, Stroup et al. in view of Hyde et al. disclose the apparatus of claim 28, wherein the processor is further configured to execute the instructions to: determine one or more patients that were in a vicinity of the PD using the data indicating the building location; and determine potential exposure to a contaminant for the PD based on one or more medical conditions of the determined one or more patients (‘In some embodiments, one or more sterilization levels that are assigned to one or more areas 102 may include parameters for … disease-state of one or more patients within one or more areas 102, and the like.’ Hyde et al., P 102).
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose the apparatus of claim 24, wherein the command to perform the future sanitization operation of the PD is transmitted to a sanitization station.
The closest prior arts of record are US 2014/0301893 (Stroup et al.) and US 2017/0252472 (Dang et al.).  Stroup et al. discloses the apparatus of claim 24, but does not disclose wherein the command to perform the future sanitization operation of the PD is transmitted to a sanitization station.  Dang et al. discloses a sanitization management system where notification of an unsterile state is transmitted to the sterilizing cabinet (fig. 9, element 1106).  However, in both Stroup et al. and Dang et al. a direct command to perform sterilization is not made to the sterilization cabinet, and both require a human user to initiate the actual sterilization cycle.
Claims 42-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose a sanitization management system comprising: one or more sanitization stations each comprising: an enclosure configured to transition between an open configuration and a closed configuration, the open configuration allowing an object to be positioned within the enclosure; one or more emitters each configured to emit sanitizing electro-optical (EO) radiation into the enclosure; and one or more processors to collect monitoring metadata associated with a portable device (PD) positioned within the enclosure and sanitized by the sanitization station; and a sanitization manager to manage sanitization of a set of one or more PDs, the sanitization manager comprising: a communication network interface to communicate with the one or more sanitization stations via a communication network; memory storing instructions; and one or more processors configured to execute the instructions to: receive, from a given sanitization station of the one or more sanitization stations, monitoring metadata associated with a sanitized PD of the set of one or more PDs, the monitoring metadata including an identifier of the sanitized PD; determine a state of the sanitized PD using the monitoring metadata, the state indicating sanitization history information of the sanitized PD and a future sanitization operation of the sanitized PD; determine a sanitization policy for the sanitized PD, the sanitization policy including a recommended time between sanitization operations of the PD and a maximum time between sanitizations operations of the sanitized PD; generate sanitization management data for the sanitized PD including a command to perform the future sanitization operation of the sanitized PD, the sanitization management data facilitating compliance with the sanitization policy by the sanitized PD; and transmit to a commanded sanitization station of the one or more sanitization stations the command to perform the future sanitization operation of the sanitized PD.
The closest prior arts of record are US 2014/0301893 (Stroup et al.) and US 2017/0252472 (Dang et al.).  Stroup et al. discloses a sanitization management system comprising: one or more sanitization stations each comprising: an enclosure configured to transition between an open configuration and a closed configuration, the open configuration allowing an object to be positioned within the enclosure (‘By way of example, a medical device may be inserted into the enclosure, and the enclosure closed.’ P 18); one or more emitters each configured to emit sanitizing electro-optical (EO) radiation into the enclosure (‘As depicted in FIG. 3, lamps 105 provide the UV source within the cabinet.’ P 30); and one or more processors to collect monitoring metadata associated with a portable device (PD) positioned within the enclosure and sanitized by the sanitization station (‘The sterilization cabinet is operably linked to a first processing system such that the first processing system controls, or at least recognizes, the initiation and operation of a sterilization cycle. Thus, the processing system can determine that the sterilization cabinet has been energized, and the length of time that the UV lamps are energized. This data is stored as data related to the sterilization/disinfection of any devices which are placed within the cabinet. If UV light is sufficient for sterilization (e.g., between 10,000-250,000 mWs/cm.sup.2), the first processor will record that a sterilization/disinfection cycle has completed, and can record the time at which this occurred.’ P 31); and a sanitization manager to manage sanitization of a set of one or more PDs, the sanitization manager comprising: a communication network interface to communicate with the one or more sanitization stations via a communication network (‘In these embodiments, the first processing system may communicate with the second processing system in a wired or wireless fashion.’ P 18); memory storing instructions (‘an electronic storage medium associated with the second processing system’ P 11); and one or more processors configured to execute the instructions to: receive, from a given sanitization station of the one or more sanitization stations, monitoring metadata associated with a sanitized PD of the set of one or more PDs, the monitoring metadata including an identifier of the sanitized PD (‘the remote computer gathers the unique identifier from the medical device … receive data to related to the sterilization/disinfection of the medical device via the first transceiver.’ P 19); determine a state of the sanitized PD using the monitoring metadata, the state indicating sanitization history information of the sanitized PD (‘The data related to the sterilization/disinfection can provide, inter alia, data which notes a particular event. This event stamp may comprise, for example, the time of the last sterilization/disinfection cycle and/or the last use of the particular device on a patient; etc.’ P 33); determine a sanitization policy for the sanitized PD, the sanitization policy including a recommended time between sanitization operations of the PD and a maximum time between sanitizations operations of the sanitized PD (‘an expiration time after which the device should not be without a further sterilization/disinfection cycle’ P 23); generate sanitization management data for the PD, the sanitization management data facilitating compliance with the sanitization policy by the PD (‘In certain preferred embodiments, the medical device is configured to communicate with this data server when placed into use on a patient, so that proper sterilization/disinfection of the device can be assessed and patient safety maintained.’ P 35).
Stroup et al. does not disclose generating a command to perform the future sanitization operation of the sanitized PD and transmit to a commanded sanitization station of the one or more sanitization stations the command to perform the future sanitization operation of the sanitized PD.  The sanitation stations of Stroup et al. act to perform the sterilization and record sterilization events, but the command to perform the sterilization occurs within or is transmitted to the medical device itself or associated processor, see paragraph 20, ‘As the medical device is placed into use for patient care, the device can determine from the "event stamp" the last time it has been sterilized, and if it has been used on a patient since that time. If so, it can indicate to the user by means of an alarm, light, display, etc., that it is not in a proper sterilization/disinfection state, or even going into a halt state so that it may not be used. The "event stamp" may be determined by the medical device …by querying the remote computer’.  Dang et al. discloses a sanitization management system where notification of an unsterile state is transmitted to the sterilizing cabinet (fig. 9, element 1106).  However, in both Stroup et al. and Dang et al. a direct command to perform sterilization is not made to the sterilization cabinet, and both require a human user to initiate the actual sterilization cycle.
Response to Arguments
Applicant’s arguments, see remarks, filed March 9th, 2022, with respect to the 101 rejections of claims 24-28, 30-33, and 38-31 have been fully considered and are persuasive.  In particular, the distinction between transmitting a command to sanitize and transmitting the result (decision to sanitize) is convincing.  The rejections under 101 have been withdrawn. 
Applicant's arguments regarding the 103 rejections have been fully considered, and they are persuasive with regard to claims 40, and 42-43, but they are not persuasive with regards to claims 24-39 and 41.
In the Office action dated September 9th, 2021, examiner stated that Stroup et al discloses determining the future sterilization operation by the sterilization cabinet or medical device, but it would have been obvious to do this with the server instead.  Applicant argues that Stroup does not expressly teach determination of a future sanitization operation by the sterilization cabinet or medical device.  Upon further consideration, it appears applicant is correct, and Stroup et al. does not clearly state at what location the determination is made.  It is only known that the determination must occur because the medical device user is informed of it, through notification and/or power interruption. Examiner has corrected the rejection to state that it is not known at what location the determination occurs, but still believes it would have been obvious to a person having ordinary skill in the art to make the determination at the server level and transmit it to the portable device for the reasons stated above.  However, there is no obvious reason to transmit the command to the sanitation station, since the sanitation station cannot remove the device from use and the device is only placed in the station once the user has already determined that sanitation operation is necessary.  Therefore, the rejection of claims 40, and 42-43 are withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881